IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00297-CV
 
William Edward Chrisman,
                                                                      Appellant
 v.
 
Brenda Gay Chrisman,
                                                                      Appellee
 
 
 

From the 378th District Court
Ellis County, Texas
Trial Court No. 68578D
 

MEMORANDUM  Opinion

 
Appellant William E. Chrisman, pro se, has filed
a document stating that he desires to withdraw his appeal.  We will treat this
document as a motion to dismiss his appeal. See Tex. R. App. P. 42.1(a)(1).  Dismissal of this cause would
not prevent a party from seeking relief to which it would otherwise be
entitled.  
Appellant’s motion to dismiss is granted.  The
appeal is dismissed.  
 
 
PER CURIAM
 
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed October 26, 2005
[CV06]